Citation Nr: 1550031	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected healed rib fractures.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from September 1950 until December 1951, and was awarded the Army Occupation Medal (Japan).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for asthma.  The Veteran appealed the denial, and perfected his appeal to the Board.  

In March 2015 the Board remanded the matter to provide an opportunity to testify at a hearing before a Veterans Law Judge (VLJ).  Such a hearing was scheduled, and the Veteran testified in October 2015; a transcript of the hearing has been associated with the claims file.  Having provided the ordered hearing, VA substantially complied with the March 2015 remand directive and the Board may properly proceed with the following decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  Asthma did not clearly and unmistakably preexisted service.

2.  The Veteran was exposed to chemicals during service.

3.  Symptoms of asthma had their onset during service, and asthma is due to service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Asthma

The Veteran has contended, including in October 2015 testimony before the undersigned, that his current symptoms of asthma are related to service.  Specifically, he has stated that as a machine gunner, he was exposed to multiple solvents and cleaning agents in the course of servicing his firearm, and that such exposures were incurred without protective equipment.  He further asserted that during a 28-day ocean passage aboard a U.S. Navy ship that transported him to Japan, he was assigned painting duties, further subjecting him to chemical exposures.  As an alternative theory of entitlement, he has suggested that service-connected broken ribs may have aggravated his asthma.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records reflect no treatment or diagnosis referable to asthma or any other disorder related to breathing, and on separation examination in December 1951, the lungs and chest were normal.  Following separation, the Veteran testified to the undersigned ALJ that he did not seek VA treatment, at the recommendation of an older brother, until 1970 or 1971, at which time he was prescribed the first of a many inhalers.

According to oral and written testimony from the Veteran, friends, and his late spouse, he first began having difficulty breathing following an in-service accident in which he broke his ribs.  Ever since that time, he has had difficulty breathing.  In February 2011, his late wife wrote to VA that she had witnessed difficulty with asthma throughout "the 42 years we have been married."  In April 2011, a fellow service member confirmed that after returning to the United States following their deployment, the Veteran "told me that he still had breathing problems.  But he told me that his breathing problems were not all from broke [sic.] ribs," and suggested it may have been related to exposure to "mold and dampness" during training in "bamboo thickets."

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Given his duties as a machine gunner, reported exposure to chemicals, including solvents and cleaning agents, in addition to exposure to paint and associated fumes while aboard a transport ship, are admissible and probative that such exposures were incurred.  Furthermore, reports from the Veteran, his late wife, and fellow service members regarding difficulty breathing and apparent signs and symptoms such as coughing and wheezing are admissible to the extent that they are capable of lay observation.  Accordingly, the Board finds that the Veteran had exposure to chemicals during service, that asthma symptoms first onset during service, he has experienced asthma-type symptoms since that time, and that the current manifestation of asthma is the same disorder which began during service.

In March 2011, the Veteran's private physician noted reported asthma symptoms began after only after he served in Japan, and he had not had trouble with asthma related problems until that time.  Based on his reported history, the physician was "certain [the Veteran] has been exposed to hazardous chemicals while in the service," and that such exposure "may have contributed to his chronic asthma issues."  Because the foregoing opinion was couched and indicated that in-service exposures only may have contributed to the claimed asthma, the opinion is of reduced probative value to substantiating the claim.  However, the opinion is nonetheless probative to the extent that it verifies that the reported chemical exposures are of the type which are capable of causing the manifested symptoms.

In June 2012, following a review of the claims file and a physical examination which verified the current diagnosis of asthma, a VA examiner opined that asthma was "less likely than not related to in-service rib fracture [because] [a]sthma is a reactive airways disease of the small airways antigen - antibody reactivity and is not caused by or worsened by trauma to ribs or chest wall."  However, the examiner also suggested that asthma "clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by the in-service rib fracture."

Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In spite of the examiner's pronouncement to the contrary, the Board finds that asthma did not preexist service.  A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Here, no defects, infirmities, disorders were identified on entry into service, and the Veteran has repeatedly asserted that he did not have symptoms of asthma prior to entering service.  To the extent that the examiner may have been laying to bare some medical expertise in arriving at their conclusion, they provided absolutely no rationale or explanation, and the Board finds the assertion of no probative value.

The examiner's only other conclusion was that asthma was not aggravated by service-connected rib fractures.  While of great probative weight, as it was a conclusion provided by a medical professional and offered with the underlying explanation that antibody reactivity and is unrelated trauma, the fact that asthma was not aggravated by service-connected rib fractures is not dispositive.

Rather, the Board finds that symptoms of asthma had their onset during service, and asthma is related to service.  Admissible lay evidence confirms in-service chemical exposures, and that asthma symptoms began during, or soon after leaving, service in Japan.  Furthermore, the private physician's assessment supports the Veteran's contention that in-service exposures are related to the development of asthma.  When, as here, there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), and "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

For the reasons described above, and resolving doubt in the Veteran's favor service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for asthma is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


